IN THE SUPREME COURT OF IOWA
                             No. 17–1555

                          Filed May 18, 2018


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

SANDRA ESTHER SUAREZ-QUILTY,

      Respondent.


      On appeal from the report of the Iowa Supreme Court Grievance

Commission.



      An attorney appeals a report of the grievance commission

recommending we revoke her license to practice law in this state.

LICENSE REVOKED.



      Elizabeth E. Quinlan, Des Moines, for complainant.


      David L. Brown of Hanson, McClintock & Riley, Des Moines, for

respondent.
                                     2

ZAGER, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board)

brought a complaint against an attorney that alleged multiple violations of

the Iowa Rules of Professional Conduct, including the misappropriation of

funds in her representation of two clients.     The Iowa Supreme Court

Grievance Commission (commission) found numerous violations of our

ethical rules and recommended a revocation of her license to practice law

in this state. After our de novo review of the record, we agree with the

recommendation of the commission and revoke the attorney’s license to

practice law in the State of Iowa.

      I. Background Facts and Proceedings.

      Attorney Sandra Suarez-Quilty has been licensed to practice law in

the State of Iowa since 2000. During the period of the conduct giving rise

to this disciplinary action, Suarez-Quilty was a solo practitioner in

Des Moines, Iowa, where she provided legal services primarily in the areas

of immigration law, family law, and criminal law. Suarez-Quilty stipulated

to all facts contained in the Board’s final complaint, which are described

as follows.

      A. McElroy Matter. Suarez-Quilty represented Darlena McElroy

in a guardianship case involving McElroy’s elderly father, Percy McElroy

(Percy).   After McElroy was enjoined from acting on Percy’s behalf,

Suarez-Quilty and McElroy met with Percy on January 29, 2013, without

the knowledge or consent of his attorney, Jessica Chandler, or his

guardian ad litem, Sarah Dewein.     While she was meeting with Percy,

Suarez-Quilty left Chandler a voicemail proclaiming, “I am sitting with

your client . . . and we have some things we would like to discuss with

you.” Chandler returned the call immediately to ask why Suarez-Quilty
                                       3

was meeting with Percy, to which Suarez-Quilty responded, “I represent

him now.”

      In a second phone call that day, Suarez-Quilty informed Chandler

that McElroy was going to remove Percy from his location. Dewein and a

social worker immediately responded to Percy’s location to find Suarez-

Quilty there with Percy. When Dewein confronted Suarez-Quilty with a

copy of the injunction enjoining McElroy from acting as Percy’s guardian,

Suarez-Quilty continued to insist that McElroy would act as Percy’s

guardian. Despite these facts, at a hearing in this case conducted on

February 8, Suarez-Quilty told the judge, “I did not visit with Mr. McElroy

[on January 29] with regard to anything as it relates to this specific

matter.”

      B. Unauthorized Practice of Law. Suarez-Quilty was convicted of

operating while under the influence of alcohol (OWI), second offense on

February 11, 2013. Her license to practice law in Iowa was subsequently

suspended due to disability from February 15 until June 4. On April 18,

during her suspension, Suarez-Quilty contacted attorney Christine

Branstad in the course of representing a client in a child visitation matter.

Through the exchange of numerous emails, Suarez-Quilty negotiated

visitation for her client.    About a week later, Suarez-Quilty emailed

Branstad again on behalf of her client stating, “Until official reinstatement

(any day), service will be accepted by [another attorney].” It was at this

point that Branstad learned that Suarez-Quilty’s license was suspended.

When Branstad informed Suarez-Quilty that she was acting improperly,

Suarez-Quilty disagreed and told Branstad that she was “in compliance

and acting in conformity therewith . . . . feel free to ask . . . about anything

you wish prior to making such hefty allegations as it has been a hard

enough road.”
                                      4

      C. Trust Account Issues. Following an audit that was initiated on

March 27, 2013, the auditor’s report showed Suarez-Quilty had the

following deficiencies: “Failure to properly deposit client receipts into the

trust account” on several occasions; “[f]ailure to maintain a receipt and

disbursements journal;” “[f]ailure to maintain ledger records;” “[f]ailure to

maintain accountings to clients;” “[f]ailure to maintain copies of bills;”

“[f]ailure to maintain a checkbook register;” “[f]ailure to maintain records

of all electronic transfers from client trust accounts;” “[f]ailure to prepare

written monthly reconciliations of the client trust account bank

statements to the check register, monthly reconciliations of check register

to client account totals, and a monthly trial balance of open client account

balances;” “[f]ailure to deposit advance fee and expense payments;” and

“[f]ailure to provide notification upon withdrawal of fee or expense.”

Another audit report dated July 3, 2014, revealed many of the same

deficiencies with the exception of failure to maintain accounting to clients,

failure to maintain copies of client billing statements, and failure to provide

clients with timely notifications upon her withdrawal of fees or expenses.

Suarez-Quilty also failed to provide the auditor with all records requested

between December 2013 and April 2014.

      D. Ferazz Matter.        Stephen Ferazz retained Suarez-Quilty to

represent him in a custody modification matter on May 8, 2014. He gave

Suarez-Quilty a $1500 retainer, but they did not enter into a written fee

agreement. On May 30, Suarez-Quilty withdrew this $1500 from her trust

account, yet did not provide Ferazz with a contemporaneous billing

statement. She did not communicate with Ferazz between June 18 and

July 22.

      It is unclear when the opposing party sent Suarez-Quilty the draft

of a modification agreement, but the opposing party contacted Suarez-
                                       5

Quilty on July 7 asking for clarification.      On July 22, Suarez-Quilty

emailed Ferazz informing him that she spent fifteen hours on his case and

she needed him to pay the balance. Ferazz requested an itemization of his

$1500 fee payment. On July 24, in the presence of another attorney,

Ferazz telephonically severed his attorney–client relationship with Suarez-

Quilty. Suarez-Quilty subsequently emailed him that day, saying, “[W]ish

you the best of luck moving forward. I will plan on writing off the rest of

your balance given your dissatisfaction.”

      However, on July 25, Suarez-Quilty again emailed Ferazz to inform

him that she did not know whether the other party agreed to anything in

his case. Then, on July 26, Suarez-Quilty sent Ferazz an invoice for $800

which showed that she had only earned $1360 in fees at the time she

withdrew Ferazz’s entire $1500 retainer. Despite Ferazz’s decision to sever

the   attorney–client   relationship   with   Suarez-Quilty,   Suarez-Quilty

continued negotiation attempts on his behalf through July 28.

      E. Felony OWIs. On April 8, 2015, Suarez-Quilty was involved in

a traffic stop in which she displayed signs of impairment. She was arrested

for OWI, third offense. She was arrested again on May 15 and charged

with OWI, third offense, as well as violating the open container law. As a

result of these arrests, on July 30, Suarez-Quilty was formally charged

with two counts of OWI, third offense, a class “D” felony. Suarez-Quilty

pled guilty to both felony OWI, third offense charges. She was sentenced

to five years in prison, and she was ordered to pay fines, surcharges, and

court costs.

      F. Rawson Matter.        Jonathon Rawson hired Suarez-Quilty to

represent him in a paternity/custody action on September 25, 2014.

Rawson’s friend, Jordyn Eckert, actively supported his efforts to seek

custody of his child and assisted him with paying for his legal services.
                                        6

Suarez-Quilty did not have an attorney–client relationship with Eckert, nor

did they have a signed fee agreement.         On January 30, 2015, Eckert

authorized Suarez-Quilty to charge her Visa credit card for legal services

Suarez-Quilty was providing Rawson. Eckert had sole control of this credit

card.    On May 22, the district court entered an order providing the

biological mother and Rawson with joint legal custody of their minor child,

with primary physical care of the child awarded to the mother. Visitation

was provided for Rawson.         During the course of her representation of

Rawson, Rawson and/or Eckert paid $19,500 in attorney fees. On May

26, Suarez-Quilty sent Rawson a final bill with a balance of $13,100.13.

        Throughout June, Suarez-Quilty and Rawson corresponded by

email about the bills. On July 5, Rawson emailed Suarez-Quilty again

with a description of alleged discrepancies in the billing statements. The

email contained a spreadsheet with comments regarding what Rawson

believed were duplicate charges and charges for services Suarez-Quilty

had not provided.     Rawson requested a copy of his monthly billing

statements.      Additionally,     he   stated,   “Please   cease   all   further

communication with me in regards to collections of this account. I will opt

for arbitration of the billing for this account if you continue to harass me

either by email, text, or phone call.” Suarez-Quilty replied on July 6 telling

Rawson, “Good luck with that, so now the word thief is added to the litany

of adjectives.” She sent him another email on July 9 asking Rawson where

he would like to “be served.” On July 10, Suarez-Quilty charged $5000 to

Eckert’s Visa card without Eckert’s authorization. Eckert contacted the

credit card company to dispute this charge, and the company reimbursed

her for the $5000 following a fraud investigation.

        G. Keny Matter. Philip Keny retained Suarez-Quilty in February

of 2016 to file a notice of appeal with the United States Citizenship and
                                     7

Immigration Services (USCIS). Keny paid Suarez-Quilty a flat fee of $2500,

and the two did not enter into a written fee agreement. Suarez-Quilty did

not deposit the $2500 flat fee into a trust account, instead placing it

directly in her law firm operating account. On February 23, Suarez-Quilty

advanced a check for $630 to the USCIS for the cost of the filing fee in

Keny’s appeal and mailed the check and notice of appeal to the USCIS.

She notified Keny that she filed his appeal, and Keny later paid

Suarez-Quilty the $630 she had advanced for filing his appeal.

Suarez-Quilty deposited the $630 into her law firm operating account.

      The USCIS returned the notice of appeal and $630 check to

Suarez-Quilty on March 9. On March 15, Suarez-Quilty responded to an

inquiry from Keny about his appeal to inform him that she had not heard

from USCIS. She texted him the next day to let him know she received

“electronic notice today” that USCIS denied his appeal.

      Suarez-Quilty failed to refund Keny his $630, and she did not have

a colorable future claim to the $630. Rather, she converted these funds

for her own use. Keny hired attorney Michael Keller to represent him in a

small claims action against Suarez-Quilty. Keny filed a petition claiming

Suarez-Quilty requested an additional $1000 from Keny in “bad faith,” just

prior to the deadline to file his appeal. The petition further claimed that

“on information and belief, no appeal was in fact filed.”

      Keller struggled to serve Suarez-Quilty due to her lack of

cooperation, but a process server was eventually able to serve Suarez-

Quilty at her residence on June 15. Keller emailed Suarez-Quilty while

the small claims action was pending to request Keny’s records showing

that she filed his appeal. Keller also requested an accounting of legal fees.

Suarez-Quilty failed to provide Keller with either of the requested records.

She had not answered the small claims petition by July 6, and the court
                                      8

set a hearing for the matter for July 20.      After Suarez-Quilty failed to

appear for the hearing, the magistrate judge entered default judgment

against her.

      Suarez-Quilty moved to set aside this judgment on August 17,

alleging she never received notice of the small claims action or the July 20

hearing. Suarez-Quilty insisted she had only learned about the lawsuit

upon receiving the default judgment in the mail around August 1.

However, the magistrate judge denied Suarez-Quilty’s motion to set aside

the judgment when Suarez-Quilty did not appear at the September 7

hearing on the motion.

      Following Suarez-Quilty’s motion to set aside judgment, Keny

supplemented his complaint to add an additional claim that Suarez-Quilty

made false statements to the court in her motion. Specifically, he asserted

Suarez-Quilty had falsely claimed that she was not served and did not

know of the small claims action against her until August 2016.            The

process server’s affidavit supported this allegation against Suarez-Quilty,

as it demonstrated that she was served on June 15. Moreover, Suarez-

Quilty acknowledged the action in a July 6 email accusing Keller of

harassing her because he “sued” her. The magistrate judge notified the

Board that Suarez-Quilty had made false statements to the court.

      H. Proceedings.      The Board filed its original complaint against

Suarez-Quilty on September 22, 2014. This complaint charged Suarez-

Quilty with three counts. Count I alleged she violated two ethical rules by

engaging in communication with a represented party and making false

statements to the tribunal in the McElroy Matter. Count II alleged Suarez-

Quilty violated two ethical rules by engaging in the unauthorized practice

of law in a family law matter. Count III alleged she violated fourteen ethical

rules due to her handling of fees and trust account issues. As will be
                                             9

discussed later, the Board subsequently filed its first amended complaint

on January 21, 2015, adding a fourth count.                     This count was later

dismissed by the Board.

       On August 28, the commission cancelled Suarez-Quilty’s grievance

commission hearing and set a status hearing in response to her motion

requesting a continuance so that she could seek alcohol and mental health

treatment. On October 14, Suarez-Quilty pled guilty to the two counts of

third offense OWI, class “D” felonies, and was sentenced to prison. She

was later transferred from prison to the inpatient Continuum Program at

Broadlawns Hospital.

       While Suarez-Quilty was completing her sentence, four status

hearings were held with her attorney via telephone. Following the final

status hearing on November 15, 2016, the Board amended its complaint

again to dismiss the fourth count from its previous amended complaint

and add four new counts. Count V 1 alleged Suarez-Quilty violated seven

ethical rules due to her neglect and trust account issues in her

representation of Ferazz.          Count VI alleged Suarez-Quilty violated an

ethical rule by committing two felony third-offense OWIs.                      Count VII

alleged Suarez-Quilty violated two ethical rules based on her unauthorized
use of a credit card in the Rawson matter. Count VIII alleged Suarez-

Quilty violated eight ethical rules in her representation of Keny including

neglect, accounting issues, failure to provide requested file records,

knowingly making a false statement to the court, and conduct prejudicial

to the administration of justice.




       1Count   IV was dismissed, but the complaint refers to what is technically the fourth
count as the fifth count.
                                          10

       Suarez-Quilty filed an answer to the fourth 2 amended complaint on

January 5, 2017, and a hearing date was set for July 10. On June 21, the

Board filed its fifth amended complaint. Suarez-Quilty stipulated to each

fact and rule violation alleged in the fifth amended complaint. In total, the

fifth and final complaint against Suarez-Quilty contained seven counts

that alleged over thirty violations of the ethical rules.

       The hearing that was scheduled to take place on July 10 did not

take place. All issues were resolved when the parties entered into the June

23 stipulation where Suarez-Quilty stipulated to all of the facts, findings,

and aggravating and mitigating circumstances involved in this case. On

September 26, the commission filed its findings of facts, conclusions of

law, and recommendation of sanction.

       The commission found Suarez-Quilty committed the following

violations of the Iowa Rules of Professional Conduct: 32:1.3 (lack of

diligence); 32:1.15(c) (failing to deposit client funds into a trust account);

32:1.15(d) (refunding of advance fees or payments); 32:1.15(f) (failure to

maintain client trust accounts under the Iowa Court Rules); 32:1.16(a)

(failure to decline representation); 32:1.16(c) (failure to terminate

representation); 32:3.3(a)(1) (candor toward the tribunal); 32:4.2(a)

(dealing with person represented by counsel); 32:5.5(a) (unauthorized

practice of law); 32:8.4(b) (committing a criminal act reflecting adversely

upon the lawyer’s ability to practice law—third-offense OWIs); 32:8.4(b)

(committing a criminal act reflecting adversely upon the lawyer’s ability to

practice law—unauthorized use of credit card); and 32:8.4(c) (engaging in

conduct involving dishonesty, fraud, deceit, or misrepresentation). The

commission found Suarez-Quilty violated some of these rules multiple

       2The  Board only filed four complaints total, but the complaints are misnumbered
due to a scrivener’s error.
                                     11

times. The commission also found her in violation of the following client

trust account rules: 45.1 (failure to deposit client funds in an identifiable

trust account in Iowa); 45.2(2) (failure to deliver client property);

45.2(3)(a)(1) (failure to maintain a record of deposits to and withdrawals

from client trust accounts); 45.2(3)(a)(2) (failure to maintain client trust

account records); 45.2(3)(a)(4) (failure to maintain copies of accountings);

45.2(3)(a)(5) (failure to maintain copies of client legal fees and expenses);

45.2(3)(a)(7) (failure to maintain physical or electronic equivalents of

checkbook information and bank statements); 45.2(3)(a)(8) (failure to

maintain records of electronic transfers from client trust accounts);

45.2(3)(a)(9) (failure to maintain copies of monthly trial balances and

reconciliations); 45.7(3) (failure to deposit and maintain appropriate fee

and expense payments); and 45.7(4) (failure to notify the client of advance

fee or expense payments).      The commission also found Suarez-Quilty

violated some of these rules on multiple occasions.             Finally, the

commission found Suarez-Quilty violated Iowa Court Rule 34.17(4)

(unauthorized practice of law).

      The commission recommended revocation of Suarez-Quilty’s license

to practice law in the State of Iowa. This was based on her rule violations

showing theft by unauthorized use of a credit card and conversion in the

Rawson and Keny matters. Upon our review, Suarez-Quilty requests a

ninety-day suspension. The Board continues to recommend revocation.

      II. Standard of Review.

      “We review attorney disciplinary cases de novo.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Guthrie, 901 N.W.2d 493, 497 (Iowa 2017). The

Board has the burden to prove disciplinary violations by a convincing

preponderance of the evidence which requires more proof than a

preponderance of the evidence, yet does not rise to the level of proof beyond
                                      12

a reasonable doubt.       Id.    “We give the commission’s findings and

recommendations respectful consideration, but we are not bound by

them,” as we have the discretion to impose sanctions that differ from those

recommended by the commission. Id. Finally, we are not bound by an

attorney’s stipulation to a disciplinary violation, though the parties are

bound by the stipulations of facts in a disciplinary proceeding.            Id.

Ultimately, “[e]ven if an attorney’s stipulation concedes a rule violation, we

will only find that a violation occurred if the facts are sufficient to support

the stipulated violation.” Id. (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Willey, 889 N.W.2d 647, 653 (Iowa 2017)).

        III. Analysis.

        A. Rule Violations.      While the commission found Suarez-Quilty

violated numerous ethical rules with regard to her representation of

multiple clients, the crux of this appeal focuses on the commission’s

finding that Suarez-Quilty misappropriated client funds in violation of rule

32:8.4(c) in the Rawson and Keny matters. It was ultimately this finding

that led the commission to recommend revocation of her license to practice

law in Iowa, and this is the finding we will address first since it is the most

severe. Though Suarez-Quilty stipulated to the rule violations and actions

in question on appeal, the Board still must prove attorney misconduct

before our court since “[a]n attorney’s stipulation as to a violation is not

binding on us.” Id. (alteration in original) (quoting Willey, 889 N.W.2d at

653).    Thus, we must examine the violations alleging Suarez-Quilty

misappropriated client funds to determine whether the facts support her

stipulated violations. See id.

        Rule 32:8.4(c) provides, “It is professional misconduct for a lawyer

to . . . engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation.” Iowa R. Prof’l Conduct 32:8.4(c). “An attorney violates
                                     13

this rule when he or she commits theft by misappropriating client funds.”

Guthrie, 901 N.W.2d at 498. The criminal act of theft of misappropriation

occurs when a person

      [m]isappropriates property which the person has in trust, or
      property of another which the person has in the person’s
      possession or control, whether such possession or control is
      lawful or unlawful, by using or disposing of it in a manner
      which is inconsistent with or a denial of the trust or of the
      owner’s rights in such property or conceals found property, or
      appropriates such property to the person’s own use, when the
      owner of such property is known to the person.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 844 N.W.2d 111, 116

(Iowa 2014) (quoting Iowa Code § 714.1(2) (2011)).       We use the same

definition of misappropriation as the criminal act, but “we do not require

a criminal conviction for theft in order to find a violation of our rules.”

Guthrie, 901 N.W.2d at 498. “This is due in part to the fact that we only

require allegations of theft in the context of attorney disciplinary cases to

be proved by a convincing preponderance of the evidence.”           Id.    “[A]

criminal law defense is not a defense in a disciplinary proceeding since the

purpose of a disciplinary hearing is not primarily intended to punish the

lawyer but rather to protect the public.”         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Green, 888 N.W.2d 398, 404 (Iowa 2016) (alteration in
original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Khowassah,

837 N.W.2d 649, 655 (Iowa 2013)).

      To find a violation of rule 32:8.4(c), we also must find “a level of

scienter that is more than negligent behavior or incompetence.”           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barry, 908 N.W.2d 217, 226 (Iowa

2018). “Scienter requires that the attorney acted knowingly, intentionally,

or with the aim to mislead.” Guthrie, 901 N.W.2d at 498. The ultimate

question “is whether the effect of the lawyer’s conduct is to mislead rather
                                      14

than to inform.” Barry, 908 N.W.2d at 226 (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Weiland, 885 N.W.2d 198, 211–12 (Iowa 2016)).

        In the Rawson matter, the commission relied on Suarez-Quilty’s

stipulation to violating Iowa Code sections 715A.6(1)(a)(3) and 715A.6(2)(b)

in support of its finding that she violated rule 32:8.4(c). Under Iowa Code

section 715A.6(1)(a)(3), “[a] person commits a public offense by using a

credit card for the purpose of obtaining property or services with

knowledge of any of the following: . . . [f]or any other reason the use of the

credit card is unauthorized.”     Iowa Code § 715A.6(1)(a)(3) (2015).       The

unauthorized use of a credit card when the value “sought to be secured by

means of the credit card is greater than one thousand but not more than

ten thousand dollars” is a class “D” felony. Id. § 715A.6(2)(b).

        The evidence presented in the stipulation is sufficient to show, by a

convincing preponderance of the evidence, Suarez-Quilty committed

unauthorized use of a credit card to obtain property or services valued at

$5000. Suarez-Quilty admitted to knowingly using a Square Magstripe

Reader that was plugged into her iOs or Android device to swipe Eckert’s

credit card. The record shows Suarez-Quilty made this charge of $5000

to Eckert’s Chase Freedom Visa credit card on July 10, 2015. Five days

prior to committing this unauthorized use, Rawson emailed Suarez-Quilty

to let her know that he was disputing the legal fees she claimed he still

owed.      Rawson    requested    that   Suarez-Quilty   “cease    all   further

communication with [him] in regards to collections of [his] account,” and

informed her that he would “opt for arbitration of the billing for [his]

account if [she] continue[d] to harass [him] either by email, text, or phone

call.” Thus, it was clear that Suarez-Quilty did not have authorization to

charge Eckert’s credit card for $5000 for the work Suarez-Quilty performed

in the Rawson matter since she was aware the fees were being disputed.
                                      15

Suarez-Quilty also clearly acknowledged her unauthorized use of the

credit card in her stipulation, admitting she violated rule 32:8.4(c) by

committing the acts alleged in Count VII (unauthorized use of credit card)

of the Board’s complaint.         Consequently, we find by a convincing

preponderance of the evidence that Suarez-Quilty “acted knowingly,

intentionally, or with the aim to mislead” when she engaged in the

unauthorized use of Eckert’s credit card in violation of rule 32:8.4(c).

Guthrie, 901 N.W.2d at 498.

      In the Keny matter, the commission noted in its finding that

Suarez-Quilty had “no reasonable explanation for not returning the $630

given to her to cover the cost of the appeal,” nor did she have a colorable

future claim to the $630. The commission also relied on Suarez-Quilty’s

stipulation that she “exhausted Mr. Keny’s retainer and kept the $630 to

which she had no claim” in its finding. This conversion amounts to a

violation of Iowa Code sections 714.1(2) (governing misappropriation of

property held in trust for personal use), and 714.2(3) (theft of property

greater than $500 but less than $1000 is theft in the third degree). The

Board has presented sufficient evidence to demonstrate Suarez-Quilty

converted Keny’s funds for her personal use. Suarez-Quilty admitted to

knowingly keeping these funds without any future colorable claim to them,

and the record supports this stipulation. Thus, we also find Suarez-Quilty

knowingly misappropriated and converted client funds in the Keny matter

in violation of rule 32:8.4(c).

      B. Sanctions. Our range of applicable sanctions for a violation of

rule 32:8.4(c) spans “from a public reprimand all the way to license

revocation” depending upon the presence of the attorney’s colorable future

claim to the funds. Guthrie, 901 N.W.2d at 499. The burden is on the

attorney to prove that he or she had a colorable future claim to the funds
                                            16

at issue. Id. When the attorney cannot prove a colorable future claim to

the funds, it is considered theft of client funds, which is grounds for

revocation. Id. at 500. In fact, we have revoked the attorney’s law license

“in nearly every case where an attorney converts client funds without a

colorable future claim.” Id. 3 There is no grey area with regard to the

appropriate sanction for an attorney who converts client funds without a

colorable future claim, as “[t]here is no place in our profession for

attorneys who convert funds entrusted to them.” Thomas, 844 N.W.2d at

117 (alteration in original) (quoting Comm. on Prof’l Ethics & Conduct v.

Otteson, 525 N.W.2d 865, 866 (Iowa 1994)).

       While it may be debatable whether Suarez-Quilty had a colorable

future claim to the funds in the Rawson matter, it is clear that she did not

have a colorable future claim to the funds she converted in the Keny

matter. This leads us to the conclusion that she misappropriated client

funds. In the stipulated facts, Suarez-Quilty admits that she did not have

a colorable future claim to the funds and converted them for her personal

use in the Keny matter. She also failed to present any evidence to the

contrary. “This finding is critical to the outcome of this proceeding and


        3See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 742

(Iowa 2013) (quoting numerous cases wherein we held revocation was the appropriate
sanction when attorneys converted client funds); Iowa Supreme Ct. Att’y Disciplinary Bd.
v. Nelsen, 807 N.W.2d 259, 266 (Iowa 2011) (“It is almost axiomatic that we will revoke
the license of an attorney who converts a client’s funds to his or her own use.”); Iowa
Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Williams, 675 N.W.2d 530, 533 (Iowa 2004)
(revoking attorney’s license for fictitious billing); Iowa Supreme Ct. Bd. of Prof’l Ethics &
Conduct v. Lett, 674 N.W.2d 139, 145–46 (Iowa 2004) (revoking attorney’s license for
stealing client funds); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bell, 650 N.W.2d
648, 655 (Iowa 2002) (revoking attorney’s license for misappropriating funds); Iowa
Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Leon, 602 N.W.2d 336, 339 (Iowa 1999)
(revoking the license of an attorney who misappropriated client funds); Comm. on Prof’l
Ethics & Conduct v. Ottesen, 525 N.W.2d 865, 866 (Iowa 1994) (revoking attorney’s license
for converting client funds to his own use); Comm. on Prof’l Ethics & Conduct v. Tullar,
466 N.W.2d 912, 913–14 (Iowa 1991) (stating revocation is appropriate when attorneys
convert client funds).
                                     17

makes it unnecessary for us to discuss the other rule violations in detail.”

Guthrie, 901 N.W.2d at 500. Because of this finding, “we need not consider

mitigating and aggravating factors that may be present here.” Id. We agree

with the Board that revocation is the appropriate sanction in this case.

      IV. Conclusion.

      The license of Sandra E. Suarez-Quilty to practice law in the State

of Iowa is hereby revoked. Pursuant to our rules, Suarez-Quilty may apply

for reinstatement after a period of at least five years. See Iowa Ct. R.

34.25(7). Should Suarez-Quilty apply for reinstatement, she must provide

“satisfactory proof that [she] is of good moral character and is in all

respects worthy of readmission to the bar.” Id. r. 34.25(9)(c). Suarez-

Quilty must also pay all fees. See id. r. 34.25(9)(d).

      LICENSE REVOKED.